DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 05/06/2022 and the Response and Amendment filed 04/25/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 20 has been withdrawn; (2) the 35 U.S.C. 102(a)(1) rejections of claims 1, 2, 4, 11, 12, 20, 22, 30, and 31 over Nattanori as evidenced by Grizio and FDA have been withdrawn; and (3) the 35 U.S.C. 103 rejection of claim 6 over Venables and Phillips has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-8, 10-12, 20-22, 24-27, 30-33
Withdrawn claims: 				None
Previously cancelled claims: 		9, 13-19, 23, 28-29
Newly cancelled claims:			2, 6
Amended claims: 				1, 3-5, 7-8, 10, 20, 22, 32-33
New claims: 					None
Claims currently under consideration:	1, 3-5, 7-8, 10-12, 20-22, 24-27, 30-33
Currently rejected claims:	1, 3-5, 7-8, 10-12, 20-22, 24-27, 30-33
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Claim Objections
Claim 7 is objected to because it is dependent from canceled claim 6.  Appropriate correction is required.  For the purpose of this examination, claim 7 will be interpreted as depending from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 7-8, 10-11, 20-22, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Venables (US 2007/0098868; previously cited by Examiner), in view of Phillips (Phillips, S., “Ingredients – Gluten-Free”, 2000, CraftyBaking.com, https://www.craftybaking.com/learn/ingredients/gluten-free; previously cited by Examiner).
Regarding claim 1, Venables teaches an aerated ([0013]) frozen ice confection composition (corresponding to frozen dessert such as sherbet and sorbet) ([0060]), wherein the composition comprises colloidal microcrystalline cellulose ([0041]) and guar gum as stabilizers ([0042]); wherein the composition comprises 0% sugar additives (corresponding to sugar substitutes being used in place of all or some of the sugar) ([0057]), a maximum of 2% dairy fat (corresponding to sherbets having a milkfat content of 1-2% and sorbet containing no dairy ingredients), and 0% dairy milk ([0060]), based on the total weight of the composition; wherein the composition further comprises fruit, nuts ([0074]), and ice (corresponding to the water in the fruit freezing when the whole composition is frozen); and wherein the stabilizers stabilize the composition (corresponding to maintain homogeneity), provide a smooth composition texture (corresponding to uniform meltdown, mouthfeel, and texture), and soften the composition (corresponding to control ice crystal growth) ([0006]).  Venables teaches that the colloidal microcrystalline cellulose in the composition is microcrystalline cellulose coprocessed with the industrial stabilizer carboxymethylcellulose ([0033]) wherein the carboxymethylcellulose is present in an amount of 5-20 wt.% of the colloidal microcrystalline cellulose ([0069]).  Venables discloses that the amount of colloidal microcrystalline cellulose in the final frozen confection product is determined by “the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired” and exemplifies an amount of colloidal microcrystalline cellulose in the product to be about 0.3-1.6 wt.% ([0044]).  Therefore, Venables discloses that the frozen ice confection product can comprise about 0.06-0.08 wt.% industrial stabilizer, which falls within the claimed range.  Furthermore, Venables teaches that the disclosed amount of about 0.3-1.6 wt.% also applies a stabilizer system comprising colloidal microcrystalline cellulose ([0044]) which means that the amount of industrial stabilizer in the composition can be even lower than about 0.06-0.08 wt.% due to additional stabilizers comprising the stabilizer system.  Venables also teaches ice cream as a frozen dessert ([0054]), but it does not teach chia and flax as a stabilizer in a frozen food composition.
However, it is known in the art that chia and/or flax are used as substitutes for gums in cold foods such as ice cream and that the best results occur when flax and chia are used in combination as disclosed by Phillips (page 1, bullets 1 and 2 and paragraph 2 under “Gum Substitutes”; page 2, paragraph 4 under “Guar Gum versus Xanthan Gum”).  
It would have been obvious for a person ordinary skill in the art to have substituted the guar gum in the composition of Venables with chia and flax as disclosed by Phillips.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).  Although Philips exemplifies ice cream as one of the cold foods in which chia and flax are used, a skilled practitioner would readily recognize that chia and flax can be used as substitutes for guar gum in other frozen desserts since Venables teaches such an ingredient for its disclosed frozen desserts.    
Regarding claim 3, Venables teaches the invention as described above in claim 1, including the composition comprises xanthan and guar gums as stabilizers ([0042]) and that chia is a known substitute for xanthan and guar gums and is substituted from an amount approaching 0 parts to an approaching 1 part  for every 1 part of gum in compositions wherein combinations of chia and flax are used (Phillips, page 2, paragraph 4 under “Guar Gum versus Xanthan Gum”).  Venables also discloses that the “total amount of stabilizer desired in the finished frozen dessert will depend on the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired” ([0044]).  As the total amount of stabilizer is a variable that can be modified, among others, depending on “the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired”, the amount of stabilizer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of stabilizer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of stabilizer in the frozen dessert of Venables for the desired dessert type, fat content, and texture (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claims 4 and 5, Venables teaches the invention as described above in claim 1, including the composition comprises xanthan and guar gums as stabilizers ([0042]) and that ground flax (Phillips, page 1, bullet 2 under “Gum Substitutes”) is a known substitute for xanthan and guar gums and is substituted from an amount approaching 0 parts to an approaching 1 part  for every 1 part of gum in compositions wherein combinations of chia and flax are used (Phillips, page 2, paragraph 4 under “Guar Gum versus Xanthan Gum”).  Venables also discloses that the “total amount of stabilizer desired in the finished frozen dessert will depend on the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired” ([0044]).  As the total amount of stabilizer is a variable that can be modified, among others, depending on “the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired”, the amount of stabilizer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of stabilizer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of stabilizer in the frozen dessert of Venables for the desired dessert type, fat content, and texture (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 7, Venables teaches the invention as described above in claim 1, including the composition comprises xanthan and guar gums as stabilizers ([0042]) and that chia and ground flax (Phillips, page 1, bullet 2 under “Gum Substitutes”) are known substitutes for xanthan and guar gums and the combination of flax and chia are a 1:1 replacement for the gums in a recipe (Phillips, page 2, paragraph 4 under “Guar Gum versus Xanthan Gum”).  Venables also discloses that the “total amount of stabilizer desired in the finished frozen dessert will depend on the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired” ([0044]).  As the total amount of stabilizer is a variable that can be modified, among others, depending on “the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired”, the amount of stabilizer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of stabilizer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of stabilizer in the frozen dessert of Venables for the desired dessert type, fat content, and texture (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claims 8, Venables teaches the invention as described above in claim 1, including the stabilizers further comprises acacia fiber (corresponding to gum acacia) ([0042]).  Venables also discloses that the “total amount of stabilizer desired in the finished frozen dessert will depend on the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired” ([0044]).  As the total amount of stabilizer is a variable that can be modified, among others, depending on “the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired”, the amount of stabilizer would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of stabilizer cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of stabilizer in the frozen dessert of Venables for the desired dessert type, fat content, and texture (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 10, Venables teaches the invention as described above in claim 1, including the composition is a sorbet ([0054]).
Regarding claim 11, Venables teaches the invention as described above in claim 1, including the composition comprises chia and flax stabilizers as substitutes for guar gum (Venables [0042], Phillips, page 2, paragraph 4 under “Guar Gum versus Xanthan Gum”) in addition to colloidal microcrystalline cellulose ([0041]).  Venables discloses that the amount of colloidal microcrystalline cellulose in the final frozen confection product is determined by “the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired” and exemplifies an amount of colloidal microcrystalline cellulose in the product to be about 0.3-1.6 wt.% ([0044]).  Therefore, Venables discloses that the frozen ice confection product is substantially free of the additional colloidal microcrystalline cellulose stabilizer per the definition of “substantially free” in [00019] of the present specification.
Regarding claim 20, Venables teaches a liquid confection composition ([0010]) for freezing and aeration ([0013]), wherein the composition comprises colloidal microcrystalline cellulose ([0041]), guar gum, and xanthan gum as stabilizers ([0042]); wherein the composition comprises 0% sugar additives (corresponding to sugar substitutes being used in place of all or some of the sugar) ([0057]), a maximum of 2% dairy fat (corresponding to sherbets having a milkfat content of 1-2% and sorbet containing no dairy ingredients), and 0% dairy milk [0060]), based on the total weight of the composition; wherein the composition further comprises fruit, nuts ([0074]), and water ([0059]); and wherein the stabilizers stabilize the composition (corresponding to maintain homogeneity), provide a smooth composition texture (corresponding to uniform meltdown, mouthfeel, and texture), and soften the composition after the composition is frozen (corresponding to control ice crystal growth) ([0006]).  Venables teaches that the colloidal microcrystalline cellulose in the composition is microcrystalline cellulose that has been coprocessed with the industrial stabilizer carboxymethylcellulose ([0033]) wherein the carboxymethyl cellulose is present in an amount of 5-20 wt.% of the colloidal microcrystalline cellulose ([0069]).  Venables discloses that the amount of colloidal microcrystalline cellulose in the final frozen confection product is determined by “the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired” and exemplifies an amount of colloidal microcrystalline cellulose in the product to be about 0.3-1.6 wt.% ([0044]).  Therefore, Venables discloses that the frozen ice confection product can comprise about 0.06-0.08 wt.% industrial stabilizer, which falls within the claimed range.  Furthermore, Venables teaches that the disclosed amount of about 0.3-1.6 wt.% also applies a stabilizer system comprising colloidal microcrystalline cellulose ([0044]) which means that the amount of industrial stabilizer in the composition can be even lower than about 0.06-0.08 wt.% due to additional stabilizers comprising the stabilizer system.  Venables also teaches ice cream as a frozen dessert ([0054]), but it does not teach chia and flax as a stabilizer in a frozen food composition.
However, it is known in the art that chia and/or flax are used as substitutes for gums in cold foods such as ice cream and that the best results occur when flax and chia are used in combination as disclosed by Phillips (page 1, bullets 1 and 2 and paragraph 2 under “Gum Substitutes”; page 2, paragraph 4 under “Guar Gum versus Xanthan Gum”).  
It would have been obvious for a person ordinary skill in the art to have substituted the guar gum in the composition of Venables with chia and flax as disclosed by Phillips.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).  Although Philips exemplifies ice cream as one of the cold foods in which chia and flax are used, a skilled practitioner would readily recognize that chia and flax can be used as substitutes for guar gum in other frozen desserts since Venables teaches such an ingredient for its disclosed frozen desserts.
Regarding claim 21, Venables teaches the invention as described above in claim 1, including the stabilizers further comprises acacia fiber (corresponding to gum acacia) ([0042]).
Regarding claim 22, Venables teaches a method of making the aerated frozen ice confection composition of claim 1, including the method comprises: (a) mixing a liquid food composition with the stabilizers comprising chia and flax (corresponding to ingredient blending to prepare a mix), and b) aerating and freezing the mixture ([0071]).
Regarding claim 30, Venables teaches the invention as described above in claim 1, including the composition comprises 0% sugar additives (corresponding to sugar substitutes being used in place of all or some of the sugar) ([0057]), which falls within the claimed concentration.
Regarding claim 31, Venables teaches the invention as described above in claim 1, including the composition comprises 0% dairy fat and 0% dairy milk based on the total weight of the composition (corresponding to sorbet containing no dairy ingredients [0060]), which falls within the claimed concentrations.

Claims 1, 12, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nattanori (Nattanori, “Vegan Blueberry Coconut Ice Cream”, 2017, AllRecipes, https://www.allrecipes.com/recipe/255816/vegan-blueberry-coconut-ice-cream/) in view of Grizio (Grizio, M., Specht, L., “Plant-based egg alternatives: Optimizing for functional properties and applications”, 2018, The Good Food Institute) as evidenced by FDA (“Section 201(qq) of the Act defines the term “major food allergen” to include “tree nuts.”  In addition to the three examples provided in section 201(qq) (almonds, pecans, and walnuts”, what nuts are considered “tree nuts?”, 2016, FDA, www.fda.gov/industry/fda-basics-industry/section-201qq-act-defines-term-major-food-allergeninclude-tree-nuts-addition-three-examples).
Regarding claim 1, Nattanori teaches an aerated frozen ice confection composition (corresponding to vegan blueberry coconut ice cream) (Title), wherein said composition comprises stabilizers (corresponding to replacement for eggs) (page 3, paragraph 3 under “Cook’s Notes”) selected from the group consisting of chia (page 3, paragraph 3 under “Cook’s Notes”) or flax (page 2, first bullet under “Ingredients”); wherein the composition comprises 0% by weight of sugar additives, 0% by weight of dairy milk, and 0% by weight of dairy fat, based on the total weight of the composition (corresponding to sugar additives, dairy fat, and dairy milk not being present in the list under “Ingredients on page 2); and wherein the composition further comprises: (a) fruit (page 2, third bullet under “Ingredients”) and ice (corresponding to the water in coconut milk, blueberries, and lemon juice (page 2, bullets 2-4 under “Ingredients”) freezing when the composition is frozen (page 1, paragraph 1 under title)); and (b) fruit, nut, and frozen water as the composition can comprise coconut flakes (page 1, photo; reader’s comment on page 4) and coconut is a nut, as evidenced by FDA (row 8 of table); and wherein the composition comprises 0 wt.% industrial stabilizers consisting of xanthan gum (corresponding to xanthan gum being an optional ingredient (page 2, bullet point 8 under “Ingredients”).  Although Nattanori teaches that the chia and flax are replacements for eggs in the ice cream composition (page 3, paragraph 3 under “Cook’s Notes”), it does not explicitly teach the combination of chia and flax in the composition.  
However, Grizio teaches that, in frozen desserts such as ice cream, eggs stabilize the composition (corresponding to provides freeze-thaw stability), provide a smooth composition texture, and soften the composition (corresponding to creamy texture and mouthfeel) (page 16 of the PDF, paragraph 4).  It also discloses that more versatile egg alternative ingredients often utilize a combination of the ingredients to provide more of eggs’ functionalities (page 22 of the PDF, paragraph under section 6.2).
It would have been obvious for a person of ordinary skill in the art to have modified the egg alternative of Nattanori in order to include both chia and flax as taught by Grizio.  Since Nattanori teaches that chia seeds can be used instead of flax seeds and that the egg replacement is up to the discretion of the practitioner (paragraph 3 under “Cook’s Notes”) and Grizio discloses that a mixture of ingredients such as flax and chia (page 20 of the PDF, paragraph 8 – page 21 of the PDF, paragraph 1) are used to provide more of egg’s functionalities (page 22 of the PDF, paragraph under section 6.2), a skilled practitioner would readily recognize that a mixture of the chia and flax seeds can be used so that the combination of chia and flax will encompass more of an egg’s functionalities.
Regarding claim 12, Nattanori teaches the invention as described above in claim 1, including 100% of the materials used in the composition are of natural origin (corresponding to all of the required ingredients listed on page 2 under “Ingredients”).
Regarding claim 24, Nattanori teaches the invention as described above in claim 1, including the composition consists of flax, fruit (page 2, bullets 1 and 3 under “Ingredients”), and water (corresponding to the water in coconut milk, blueberries, and lemon juice) (page 2, bullets 2-4 under “Ingredients”).  It also teaches that the ground chia seeds can be used instead of flax seeds and that the egg replacement is up to the discretion of the practitioner (paragraph 3 under “Cook’s Notes”).  Grizio discloses that a mixture of ingredients such as flax and chia (page 20 of the PDF, paragraph 8 – page 21 of the PDF, paragraph 1) are used to provide more of egg’s functionalities (page 22 of the PDF, paragraph under section 6.2).  From these disclosures, a skilled practitioner would readily recognize that a mixture of the chia and flax seeds may be used in the composition.  As such, the mixture would consist essentially of chia, flax, fruit, and water.  
Regarding claim 25, Nattanori teaches the invention as described above in claim 1, including the composition consists of flax, fruit, salt (page 2, bullets 1, 3, and 9 under “Ingredients”), and water (corresponding to the water in coconut milk, blueberries, and lemon juice) (page 2, bullets 2-4 under “Ingredients”).  It also teaches that the ground chia seeds may be used instead of flax seeds and that the egg replacement is up to the discretion of the practitioner (paragraph 3 under “Cook’s Notes”).  Grizio discloses that a mixture of ingredients such as flax and chia (page 20 of the PDF, paragraph 8 – page 21 of the PDF, paragraph 1) are used to provide more of egg’s functionalities (page 22 of the PDF, paragraph under section 6.2).   From these disclosures, a skilled practitioner would readily recognize that a mixture of the disclosed ingredients may be used such as a mixture of the chia and flax seeds.  As such, the mixture would consist essentially of chia, flax, fruit, salt, and water.
Regarding claim 26, Nattanori teaches the invention as described above in claim 1, including the composition consists of flax, fruit (page 2, bullets 1 and 3 under “Ingredients”), and water (corresponding to the water in coconut milk, blueberries, and lemon juice) (page 2, bullets 2-4 under “Ingredients”).  It also teaches that the ground chia seeds may be used instead of flax seeds and that the egg replacement is up to the discretion of the practitioner (paragraph 3 under “Cook’s Notes”).  Grizio discloses that a mixture of ingredients such as flax and chia (page 20 of the PDF, paragraph 8 – page 21 of the PDF, paragraph 1) are used to provide more of egg’s functionalities (page 22 of the PDF, paragraph under section 6.2).   From these disclosures, a skilled practitioner would readily recognize that a mixture of the disclosed ingredients may be used such as a mixture of the chia and flax seeds.  Also, it teaches that the composition can comprise coconut flakes (page 1, photo; reader’s comment on page 4) and coconut is a nut, as evidenced by FDA (row 8 of table).  As such, the mixture would consist essentially of chia, flax, fruit, nut, and water.
Regarding claim 27, Nattanori teaches the invention as described above in claim 1, including the composition consists of flax, fruit, salt (page 2, bullets 1, 3, and 9 under “Ingredients”), and water (corresponding to the water in coconut milk, blueberries, and lemon juice) (page 2, bullets 2-4 under “Ingredients”).  It also teaches that the ground chia seeds may be used instead of flax seeds and that the egg replacement is up to the discretion of the practitioner (paragraph 3 under “Cook’s Notes”).  Grizio discloses that a mixture of ingredients such as flax and chia (page 20 of the PDF, paragraph 8 – page 21 of the PDF, paragraph 1) are used to provide more of egg’s functionalities (page 22 of the PDF, paragraph under section 6.2).  From these disclosures, a skilled practitioner would readily recognize that a mixture of the disclosed ingredients may be used such as a mixture of the chia and flax seeds.  Also, it teaches that the composition can comprise coconut flakes (page 1, photo; reader’s comment on page 4) and coconut is a nut, as evidenced by FDA (row 8 of table).  As such, the mixture would consist essentially of chia, flax, fruit, nut, salt, and water.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Venables (US 2007/0098868; previously cited by Examiner), in view of Phillips (Phillips, S., “Ingredients – Gluten-Free”, 2000, CraftyBaking.com, https://www.craftybaking.com/learn/ingredients/gluten-free; previously cited by Examiner) and Sokol (Sokol, G., “Chapter 18 Frozen Desserts”, 2006, About Professional Baking, https://www.thefreelibrary.com/Chapter+18+Frozen+desserts.-a0178760043).
Regarding claim 32, Venables teaches an aerated ([0013]) frozen ice confection composition (corresponding to frozen dessert such as sherbet and sorbet) ([0060]), wherein the composition comprises colloidal microcrystalline cellulose ([0041]) and guar gum as stabilizers ([0042]); wherein the composition comprises 0% sugar additives (corresponding to sugar substitutes being used in place of all or some of the sugar) ([0057]), a maximum of 2% dairy fat (corresponding to sherbets having a milkfat content of 1-2% and sorbet containing no dairy ingredients), and 0% dairy milk ([0060]), based on the total weight of the composition; wherein the composition further comprises fruit, nuts ([0074]), and ice (corresponding to the water in the fruit freezing when the whole composition is frozen); and wherein the stabilizers stabilize the composition (corresponding to maintain homogeneity), provide a smooth composition texture (corresponding to uniform meltdown, mouthfeel, and texture), and soften the composition (corresponding to control ice crystal growth) ([0006]).  Venables also teaches ice cream as a frozen dessert ([0054]), but it does not teach chia and flax as a stabilizer in a frozen food composition or that the hardness of the composition is below 37,000 g/mm2.
However, it is known in the art that chia and/or flax are used as substitutes for gums in cold foods such as ice cream and that the best results occur when you use flax and chia in combination as disclosed by Phillips (page 1, bullets 1 and 2 and paragraph 2 under “Gum Substitutes”; page 2, paragraph 4 under “Guar Gum versus Xanthan Gum”).  Sokol teaches that the texture of frozen desserts is determined by factors such as sizes of ice crystals, amount of fat, incorporation of air, emulsifiers and stabilizers, and aging (underlined sections on pages 3-4).  As the hardness of the frozen dessert is a variable that can be modified, among others, by adjusting ice crystal size, fat content, air content, emulsifiers and stabilizer content, and aging of the frozen dessert, hardness would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed hardness cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, ice crystal size, fat content, air content, emulsifiers and stabilizer content, and aging of the ice cream of Venables to obtain the desired hardness as taught by Sokol (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  
It would have been obvious for a person ordinary skill in the art to have substituted the guar gum in the composition of Venables with chia and flax as disclosed by Phillips.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).  Although Philips exemplifies ice cream as one of the cold foods in which chia and flax are used, a skilled practitioner would readily recognize that chia and flax may be used as substitutes for guar gum in other frozen desserts since Venables teaches such an ingredient for its disclosed frozen desserts.
It would have been obvious for a person of ordinary skill in the art to have modified the frozen confection of Venables to have a specific hardness as taught by Sokol.  Since hardness is a result effective variable dependent upon ice crystal size, fat content, air content, emulsifiers and stabilizer content, and aging of the frozen dessert, its optimization in the dessert by the manipulation of these features renders the claimed hardness obvious.  Furthermore, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such hardness does not serve to distinguish the product as claimed from the prior art.
Regarding claim 33, Venables teaches the invention as described above in claim 32, including the colloidal microcrystalline cellulose in the composition is microcrystalline cellulose that has been coprocessed with the industrial stabilizer carboxymethylcellulose ([0033]) wherein the carboxymethyl cellulose is present in an amount of 5-20 wt.% of the colloidal microcrystalline cellulose ([0069]).  Venables discloses that the amount of colloidal microcrystalline cellulose in the final frozen confection product is determined by “the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired” and exemplifies an amount of colloidal microcrystalline cellulose in the product to be about 0.3-1.6 wt.% ([0044]).  Therefore, Venables discloses that the frozen ice confection product may comprise about 0.06-0.08 wt.% industrial stabilizer, which falls within the claimed range.  Furthermore, Venables teaches that the disclosed amount of about 0.3-1.6 wt.% also applies a stabilizer system comprising colloidal microcrystalline cellulose ([0044]) which means that the amount of industrial stabilizer in the composition may be even lower than about 0.06-0.08 wt.% due to additional stabilizers comprising the stabilizer system.

Response to Arguments
Claim Rejection – 35 U.S.C. §112(b) of claim 20: Applicant amended the claim to fully address the rejection and therefore, the rejection is withdrawn.

Claim Rejection – 35 U.S.C. §102(a)(1) of claims 1, 2, 4, 11, 12, 20, 22, 30, and 31 over Nattanori as evidenced by Grizio and FDA: Applicant’s arguments have been fully considered and are considered persuasive.
Applicant canceled claims 2 and 6 and amended claims 1, 20, and 33 to require the composition to contain chia and flax as was previously recited in canceled claim 6.  Applicant argued that Nattanori does not teach each and every element of independent claims 1, 20, and 33 because it does not disclose a composition comprising both chia and flax (Applicant’s Remarks, page 9, paragraphs 1-3).
Although Applicant’s amendment of the independent claims were persuasive in traversing the anticipatory rejections of the claims, claim 1 is currently rendered obvious over either the combination of Nattanori and Grizio or the combination of Venables and Phillips; claim 20 is rendered obvious over the combination of Venables and Phillips; and claim 32 (which Examiner presumes Applicant intended to state as opposed to claim 33) is rendered obvious over the combination of Venables, Phillips, and Sokol in the new grounds of rejection.  Since Nattanori teaches that chia seeds may be used instead of flax seeds and that the egg replacement is up to the discretion of the practitioner (paragraph 3 under “Cook’s Notes”) and Grizio discloses that a mixture of ingredients such as flax and chia (page 20 of the PDF, paragraph 8 – page 21 of the PDF, paragraph 1) are used to provide more of egg’s functionalities (page 22 of the PDF, paragraph under section 6.2), a skilled practitioner would readily recognize that a mixture the disclosed ingredients such as a mixture of chia and flax seeds may be used in the composition.  Venables teaches guar gum as a stabilizer ([0042]) while Phillips teaches that the use of chia and flax as substitutes for gums in cold foods such as ice cream is known in the art and that the best results occur when flax and chia are used in combination (page 1, bullets 1 and 2 and paragraph 2 under “Gum Substitutes”; page 2, paragraph 4 under “Guar Gum versus Xanthan Gum”).  It would have been obvious for a person ordinary skill in the art to have substituted the guar gum in the composition of Venables with chia and flax as disclosed by Phillips.  One would have been motivated to make this substitution because it is a simple substitution of one known element for another to obtain a predictable result as described above in the rejections of claims 1, 20, and 33.  Claims 1, 4, 11, 12, 20, 22, 30, and 31 currently stand rejected over obviousness as described above while the rejection of canceled claim 2 is moot.

Claim Rejections – 35 U.S.C. §103 of claims 1, 3-8, 10, 20, and 21 over Venables and Phillips; claims 24-27 over Nattanori as evidenced by Grizio and FDA; and claims 32 and 33 over Nattanori in view of Sokol: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claims 1 and 20 to require the composition comprise less than 0.1 wt.% of the recited industrial stabilizers.  Applicant argued that the compositions of claims 1 and 20 are not obvious over Venables alone or in view of Phillips as Venables requires its product to comprise colloidal microcrystalline cellulose which has been coprocessed with carboxymethylcellulose as disclosed in [0033].  Applicant stated that one of skill in the art would not have been motivated to exclude this necessary ingredient from the compositions of Venables as this modification would change the principle of operation of Venables and that Phillips fails to provide motivation for such a modification (Applicant’s Remarks, page 9, paragraph 4 – page 10, paragraph 6).
However, Venables teaches that carboxymethyl cellulose is present in an amount of 5-20 wt.% of the colloidal microcrystalline cellulose ([0069]).  It discloses that the amount of colloidal microcrystalline cellulose in the final frozen confection product is determined by “the nature of the frozen dessert, the fat content of the frozen dessert, and the final texture desired” and exemplifies an amount of colloidal microcrystalline cellulose in the product to be about 0.3-1.6 wt.% ([0044]).  Therefore, Venables discloses that the frozen ice confection product can comprise about 0.06-0.08 wt.% industrial stabilizer, which falls within the claimed range so that there is no need for modification of the product by a skilled practitioner to omit or reduce the content of carboxymethylcellulose in the composition.  Furthermore, Venables teaches that the disclosed amount of about 0.3-1.6 wt.% also applies a stabilizer system comprising colloidal microcrystalline cellulose ([0044]) which means that the amount of industrial stabilizer in the composition may be even lower than about 0.06-0.08 wt.% due to additional stabilizers comprising the stabilizer system.  
Applicant argued that the compositions of claims 1, 20, and 32 are not obvious over Nattanori alone or in view of Sokol as Nattanori’s compositions at best include flax and Nattanori at best discloses chia as a substitute for flax.  Applicant stated that the Office has not identified a reason why one skilled in the art would be motivated to use a mixture of both ingredients and that the Office’s suggested modification is a redundant modification of the ingredients of Nattanori.  Applicant argued that redundant modifications cannot serve as a reason to combine references and that one of skill in the art of home-cooking would not seek to optimize a recipe to include additional ingredients, especially if these ingredients do not allegedly change the outcome as alleged (Applicant’s Remarks, page 11, paragraphs 1-3).
However, as described in the new grounds of rejection above,  Nattanori teaches that chia seeds may be used instead of flax seeds and that the egg replacement is up to the discretion of the practitioner (paragraph 3 under “Cook’s Notes”) and Grizio discloses that a mixture of ingredients such as flax and chia (page 20 of the PDF, paragraph 8 – page 21 of the PDF, paragraph 1) are used to provide more of egg’s functionalities (page 22 of the PDF, paragraph under section 6.2).  From these disclosures, a skilled practitioner would readily recognize that a mixture of the chia and flax seeds may be used so that the combination of chia and flax will encompass more of an egg’s functionalities, which provides sufficient motivation for a modification comprising the inclusion of both chia and flax seeds in the composition.
Applicant then pointed to experimental evidence to rebut any alleged prima facie case of obviousness of the present claims.  Applicant stated that Figure 1 demonstrates that the combination of chia and flax imparts synergistic improvement in the meltdown of the claimed composition when compared to the meltdown of the composition of Nattanori which comprises flax alone wherein the claimed composition has a lower meltdown over a 90 minute period.  Applicant stated that Figure 2 demonstrates that the flax of Nattanori does not stay dispersed in water while Figure 3 demonstrates that the combination of chia and flax are more uniformly dispersed in water than flax alone.  Applicant stated that the Figures demonstrated the synergistic improvements in the meltdown and stabilizer dispersion compared to the same amount of flax alone and argued that none of the cited references disclose any such effect in their compositions.  Applicant added that a person of ordinary skill in the art would not have predicted the benefits of the claimed composition and that the experimental results sufficiently demonstrate that surprising and unexpected results to overcome any alleged prima facie case of obviousness of the present claims (Applicant’s Remarks, page 11, paragraph 4 – page 14, paragraph 2).
However, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., a composition having improved meltdown and stabilizer dispersion compared to a composition having the same amount of flax alone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, Grizio discloses that a mixture of ingredients such as flax and chia (page 20 of the PDF, paragraph 8 – page 21 of the PDF, paragraph 1) are used to provide more of egg’s functionalities (page 22 of the PDF, paragraph under section 6.2) and Phillips teaches that the use of chia and/or flax as substitutes for gums in cold foods such as ice cream is known in the art and that the best results occur when you use flax and chia in combination (page 1, bullets 1 and 2 and paragraph 2 under “Gum Substitutes”; page 2, paragraph 4 under “Guar Gum versus Xanthan Gum”); therefore, the cited prior art does recognize a benefit to using combinations of chia and flax in compositions.  Although the cited prior does not explicitly teach improved meltdown and stabilizer dispersion being part of the benefits, the combinations of prior art teach the same composition comprising the combination of flax and chia as claimed and instantly disclosed.  Therefore, the compositions of the prior art would necessarily have the features asserted by the Applicant.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Also, the Examiner points out that Figure 1 shows that the meltdown of the combination of chia and flax and the meltdown of the chia alone after 90 minutes are nearly identical.  Therefore, Applicant’s experimental results at least suggest that a composition comprising chia alone (such as that expressly taught in Nattanori) would have a nearly identical meltdown rate as the claimed composition comprising the combination of chia and flax.  The Examiner also points out that, while Applicant did not show a dispersion containing chia alone, the results shown in Figure 3 at least suggest that the stabilizer dispersion of a composition comprising chia alone (such as that expressly taught by Nattanori) would be at least equal to the stabilizer dispersion of the claimed composition comprising the combination of chia and flax.  Since new grounds of rejection have been applied to the claims and claim 6 has been canceled, the rejections of the claims stand as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791